UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 17-6951


OLANDIO RAY WORKMAN,

                   Petitioner - Appellant,

             v.

DIRECTOR GREENVILLE COUNTY DETENTION CENTER,

                   Respondent - Appellee,

             and

STATE OF SOUTH CAROLINA; GREENVILLE COUNTY COURTHOUSE
13TH; JOHN VANDERMOSTEN, Assistant Administrative Director; MR.
BODIFORD, Deputy Director,

                   Respondents.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. R. Bryan Harwell, District Judge. (6:17-cv-00767-RBH)


Submitted: November 21, 2017                           Decided: November 28, 2017


Before WYNN and THACKER, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.
Olandio Ray Workman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Olandio Ray Workman, a state pretrial detainee, seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and denying relief without

prejudice on his 28 U.S.C. § 2241 (2012) petition. The order is not appealable unless a

circuit justice or judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)(A)

(2012). A certificate of appealability will not issue absent “a substantial showing of the

denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court

denies relief on the merits, a prisoner satisfies this standard by demonstrating that

reasonable jurists would find that the district court’s assessment of the constitutional claims

is debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003). When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive procedural ruling is

debatable, and that the petition states a debatable claim of the denial of a constitutional

right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that Workman has not

made the requisite showing. Accordingly, we deny Workman’s motion to dismiss the

indictment, deny a certificate of appealability, and dismiss the appeal. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                                 DISMISSED



                                              3